                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 2:18-CR-04052-BCW-01
                                             )
JOHN PHILLIP RENFRO,                         )
                                             )
                      Defendant.             )


                                            ORDER

       Before the Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

denying Defendant’s Motion to Suppress (Doc. #63). Defendant filed objections to the Report and

Recommendation. (Doc. #64). After an independent review of the record, the applicable law, and

the parties’ arguments, the Court adopts the Magistrate’s findings of fact and conclusions of law.

Accordingly, it is hereby

       ORDERED that the Magistrate’s Report and Recommendation be attached to and made

part of this Order, and denies Defendant’s Motion to Suppress (Doc. # 51).

       IT IS SO ORDERED.




DATED: April 3, 2019                                 /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




                                                 1
